Citation Nr: 1021401	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  05-34 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.	Entitlement to service connection for diabetes mellitus, 
type II. 

2.	Entitlement to service connection for a heart condition, 
including as secondary   to diabetes mellitus, type II. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel




INTRODUCTION

The Veteran served on active duty in the Air Force from 
September 1965 to December 1968, and with the Marine Corps 
from August 1973 to August 2001.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania. 

The Board first considered this case in March 2008, denying 
claims for service connection for diabetes mellitus, and a 
heart condition. The Veteran appealed to the U.S. Court of 
Appeals for Veterans Claims (Court). 

In its January 2010 Memorandum Decision, the Court reversed 
the Board's decision to deny service connection for diabetes 
mellitus, and remanded the claim to              the Board to 
determine the appropriate disability rating and effective 
date.             As to the denial of service connection for 
a heart condition, the Court vacated            the Board's 
decision and remanded this matter for further development and 
readjudication. 

Presently, the Board has revised the issue regarding service 
connection for a heart condition as shown on the title page, 
to include the theory of entitlement of a secondary medical 
relationship to diabetes mellitus, type II. This is in 
accordance with the assertions of the Veteran's designated 
representative. There is no prejudicial effect in expanding 
that issue on appeal, inasmuch as the Board is remanding it 
anyway to the RO for further evidentiary development. See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced).

As set forth below, service connection is granted for 
diabetes mellitus, type II. There remains the issue of the 
proper initial disability rating and effective date for this 
service-connected disability. This is a matter over which 
jurisdiction is committed to the RO as the Agency of Original 
Jurisdiction  (AOJ). Consequently, the Board is referring the 
question of the initial disability rating and effective date 
for diabetes mellitus, type II to the RO for appropriate 
action.  

In the instant appeal, the issue of entitlement to service 
connection for a heart condition is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC. VA 
will notify the Veteran if further action on his part is 
required. 


FINDING OF FACT

In a January 2010 Memorandum Decision, the Court reversed the 
Board's March 2008 decision denying service connection for 
diabetes mellitus, and found that there was competent medical 
evidence to establish a causal relationship between currently 
diagnosed diabetes mellitus and the Veteran's active military 
service.


CONCLUSION OF LAW

The criteria are met for the establishment of service 
connection for diabetes mellitus, type II. 38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.     §§ 5100, 5102, 5103A, 5107, 5126 (West 
2002 & Supp. 2009), prescribes several requirements as to 
VA's duty to notify and assist a claimant with the 
evidentiary development of a pending claim for compensation 
or other benefits. Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2009). 

Pursuant to directions in the Court's January 2010 Memorandum 
Decision, VA is granting the full benefit sought on appeal of 
entitlement to service connection for diabetes mellitus, type 
II. The directive of the Court in this regard is 
determinative of the case outcome. There is no reason 
therefore to address whether there was compliance with the 
VCAA's duty to notify and assist provisions.

Under applicable law, service connection may be granted for 
any current disability that is the result of a disease 
contracted or an injury sustained while on active duty 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R.                   § 3.303(a) (2009). Service 
connection may also be granted for a disease diagnosed after 
discharge, where all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2009). 

The elements of a valid claim for direct service connection 
are comprised of             (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability. Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Through its January 2010 Memorandum Decision the Court held 
that there was competent and probative evidence linking 
current diagnosed diabetes mellitus,   type II with numerous 
elevated blood sugar readings taken during the time period 
that the Veteran had active military service.  Such evidence 
was in the form of a September 2005 opinion from Dr. S.J.P., 
a private physician who had treated the Veteran since 2001. 
In his opinion Dr. S.J.P. noted the Veteran's history of 
hyperglycemia during service. The physician further indicated 
that "[c]urrent research strongly suggests that diabetes is 
a clinical condition that begins 10-20 years in advance of 
when a patient meets the clinical definition of diabetes. I 
therefore conclude that this condition developed while on 
active duty." Pointing to this opinion for rationale, the 
Court reversed the Board's March 2008 decision denying 
service connection. 

Accordingly, pursuant to the Court Memorandum Decision, 
service connection for diabetes mellitus, type II, is 
granted. 


ORDER

Service connection for diabetes mellitus, type II, is 
granted. 


REMAND

In accordance with the terms of the Court's January 2010 
Memorandum Decision, the Board is remanding the claim of 
entitlement to service connection for a heart condition for 
further development.  Specifically, the remand is to obtain a 
VA medical examination and opinion regarding  the etiology of 
the claimed disorder. 

The Board previously denied this claim for lack of evidence 
of a current disability. It was noted that a 2003 EKG study 
showed sinus bradycardia and left axis deviation. A December 
2004 VA cardiovascular examination had also diagnosed sinus 
bradycardia. However, the Board observed that sinus 
bradycardia was not a disease or disability, but rather a 
laboratory test result and moreover, one within the ambit of 
normal medical findings. Further considered was Dr. S.J.P.'s 
September 2005 letter which observed that the Veteran had a 
mild cardiac conduction abnormality, and that it was unknown 
whether the Veteran would ever need treatment for this 
cardiac problem. The Board found this private physician had 
essentially indicated there was no current heart condition. 

In the 2010 Memorandum Decision the Court disagreed as to the 
finding that there was no evidence of a current disability, 
observing instead that a February 2003 report from an 
exercise stress test (which had been ordered by Dr. S.J.P.) 
stated that the Veteran met the diagnostic criteria for 
myocardial ischemia. This evidence had not been duly 
considered by the December 2004 VA examiner. The Court 
further found that the Board had improperly overlooked Dr. 
S.J.P.'s September 2005 diagnosis of mild cardiac conduction 
abnormality as a valid current disability. 

Based on these concerns that the Court has identified, the 
Board will consider the likelihood that the Veteran has some 
form of current cardiac disability to warrant further inquiry 
into the merits of his claim. 

There appears to be evidence from during military service of 
EKG studies demonstrating one or more abnormalities. A July 
1984 EKG was within normal limits, although there was sinus 
bradycardia. On an August 1986 annual flight examination it 
was observed that an EKG had shown Tall T waves V2-V4. The 
assessment was of sinus bradycardia. On repeat examination in 
July 1987, an EKG was within normal limits. A June 1989 EKG 
indicated poor R-wave progression, and tall peaked T-waves 
V2-V5, and otherwise a study within normal limits. 
Subsequently, an August 1996 EKG showed sinus bradycardia and 
left axis deviation, and was deemed an abnormal study. 
Continued EKGs showed similar results in one form   or 
another up until the Veteran's military separation in 2001. 

Given the preceding, there is indication of a current cardiac 
condition that may be linked to medical findings from during 
the Veteran's military service. There is therefore a 
plausible basis upon which to obtain another VA medical 
examination in this case to resolve whether the Veteran has a 
cardiac disability of service origin. 
See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (VA 
has a duty to provide a medical examination when there is (1) 
competent evidence of a current disability, or persistent or 
recurrent symptoms of disability; (2) evidence establishing 
that a precipitating event, injury, or disease occurred in 
service; (3) evidence establishing that the disability or 
symptoms may be associated with the claimant's service; and 
(4) there is insufficient medical evidence to make a decision 
on the claim). See also 38 U.S.C.A. § 5013A(d) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2009).

Accordingly, this claim is REMANDED for the following action:

1.	The RO/AMC should schedule the Veteran 
for a VA examination with a cardiologist. 
The claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination. All indicated tests 
and studies should be performed, including 
an EKG study,  and all findings should be 
set forth in detail. The VA examiner must 
then address the following inquiries:

*	Indicate the diagnosis of all 
current cardiovascular conditions 
manifested by the Veteran. In 
providing this determination,               
the examiner is requested to consider 
as evidence of possible current heart 
disabilities, the post-service 
February 2003 exercise stress test 
resulting in a finding of myocardial 
ischemia, and a September 2005 
opinion from Dr. S.J.P. indicating 
the presence of a mild cardiac 
conduction abnormality.

*	Provided there is at least one 
diagnosed heart condition, then state 
whether it is at least as likely as 
not (50 percent or greater 
probability) that the diagnosed 
disorder(s) is/are etiologically 
related to the Veteran's service. 

*	Also, provided there is at least one 
diagnosed heart condition, indicate 
whether it is at least as likely as 
not that the diagnosed disorder(s) 
is/are etiologically related to 
service-connected diabetes mellitus, 
type II. The examiner should consider 
both initial causation of a heart 
condition by the service-connected 
diabetes mellitus, and the 
possibility that the Veteran's heart 
condition(s) has/have been 
permanently aggravated by the same. 
For purposes of this analysis, 
aggravation is defined as a permanent 
worsening of the nonservice-connected 
disability beyond that due to the 
natural disease process.  

The VA examiner should include in the 
examination report the rationale for all 
opinions expressed. However,  if the 
examiner cannot respond to the inquiry 
without resort to speculation, he or she 
should so state, and further explain why 
it is not feasible to provide a medical 
opinion.

2.	The RO/AMC should then review the 
claims file.            If any of the 
directives specified in this remand have 
not been implemented, appropriate 
corrective action should be undertaken 
before readjudication. Stegall v. West, 11 
Vet. App. 268 (1998).

3.	Thereafter, the RO/AMC should 
readjudicate the claim for service 
connection for a heart condition, 
including as secondary to diabetes 
mellitus, type II, in light of all 
additional evidence received. If the 
benefit sought on appeal is not granted, 
the Veteran and his representative should 
be furnished with a Supplemental Statement 
of the Case (SSOC) and afforded an 
opportunity to respond before the file is 
returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim. His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated. The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).



 Department of Veterans Affairs


